*49MEMORANDUM ***
Virgilio Fernandez Baliton, a native and citizen of the Philippines, petitions for review of the Board of Immigration Appeals’ (“BIA”) order summarily affirming an immigration judge’s order denying his application for asylum and -withholding of deportation. We dismiss the petition for review.
We lack jurisdiction to review Baliton’s contentions that he was denied due process due to ineffective assistance of counsel and that he has new evidence to support his asylum claim because he failed to raise these contentions before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 677 (9th Cir.2004) (explaining that exhaustion is jurisdictional); Ontiveros-Lopez v. INS, 213 F.3d 1121, 1124 (9th Cir.2000) (holding that petitioner must exhaust administrative remedies by first presenting ineffective assistance of counsel claim to the BIA).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.